Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation: “wherein the conductive lines are exposed from the third insulator for electrical contact.” Is not clear. It appears that the conductive lines are exposed from the second and third insulator, rather than being only exposed from the third insulator. Moreover, the drawings shows that it is necessary for the conductive line to extend past and go through the second insulator to make a contact and electrically connect to the chip.
Regarding claim 2, the limitation: “the conductive lines are exposed from the third insulator for electrical contact.” Is not clear. It appears that the conductive lines are exposed from the second and third insulator, rather than being only exposed from the third insulator. Moreover, the drawings shows that it is necessary for the conductive line 
Claims 3-11 depends on claims 1 and 2, they will inherit the 112 deficiency. Hence, they are rejected under 112.
Allowable Subject Matter
Claims 12-14 are allowed.
Regarding claim 12, Schrattenecker US 2018/0003754 shows in fig.3, a method for manufacturing a millimeter wave radar component package, comprising: a. mounting one or more chips (21) [0019] onto a temporary bonding layer of a carrier in a flip chip manner; b. covering the chips (21) with a first insulator (20) by means of molding to form a box body and removing the carrier and the temporary bonding layer to expose pads of the chips.
Schrattenecker  fails to discloses a method of c. depositing a metal barrier layer on the surface of the box body on which the pads are located, and removing excessive metal barrier layer d. applying a second insulator on the surface of the box body on which the metal barrier layer is located, and removing a part of the second insulator to expose the pads of the chips; e. arranging an antenna and conductive lines on the second insulator, and connecting the antenna and the conductive lines with the pads of the chips; f. applying a third insulator on the surface of the box body on which the second insulator is located, and removing a part of the third insulator for electrical contacting the conductive lines; g. forming a channel on the surface of the box body opposite to the third insulator, and removing the metal barrier layer on the bottom of the channel, and one end of the channel corresponds with the position of the antenna, and 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813